IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ARMANDO J. DOCTOR,

              Petitioner,

v.                                                     Case No. 5D18-2565

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed October 5, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, and
Javier Chavez, Assistant Public
Defender, Orlando, for Petitioner.

No Appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the May 4, 2018,

judgment and sentence rendered in Case No. 2017-CF-1731-O, in the Ninth Judicial

Circuit Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


TORPY, BERGER and EISNAUGLE, JJ., concur.